IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          AF 06-0628
                                       ______________

IN THE MATTER OF THE RULES                                 )
OF LAWYER DISCIPLINARY ENFORCEMENT                         )      ORDER
                                         _____________

       Rule 16 of the Montana Rules of Lawyer Disciplinary Enforcement states, in part, that
       [a]fter service of a copy of the findings of fact and conclusions of law and
       recommendation of discipline to the lawyer and to lawyer’s counsel, if any, the
       lawyer shall have thirty days from date of service within which to file with the
       Court objections to the findings of fact and conclusions of law and
       recommendation of discipline, and a written brief in support thereof.

The rule further provides that, after the lawyer serves a copy of the objections and brief on
Disciplinary Counsel, Disciplinary Counsel shall have thirty days to file an opposing brief
and serve it on the lawyer or lawyer’s counsel. In addition, the rule states that after such
filings, or at the expiration of the time allowed for such filings, the Court shall consider the
matter, issue its written decision, and impose such discipline as it deems appropriate.
       Rule 16 is clearly meant to be self-executing. In the past, however, this Court often
has issued orders specifying that a lawyer has thirty days to file objections. Because the rule
does not require such an order and a lawyer subject to disciplinary proceedings is on notice
about the applicability of the Montana Rules of Lawyer Disciplinary Enforcement, we will
do so no longer.
       THEREFORE,
       IT IS ORDERED that, effective May 1, 2007, this Court will no longer issue orders
expressly providing 30 days for the filing of objections to findings, conclusions and
recommendations of the Commission on Practice; and
       IT IS FURTHER ORDERED that, on and after May 1, 2007, the time limits in Rule
16 of the Montana Rules of Lawyer Disciplinary Enforcement shall be self-executing.
       The Clerk is directed to electronically transmit a copy of this Order to the State Bar of
Montana with a request that it be posted on the State Bar’s website and published in the

                                               1
Montana Lawyer; to the State Law Library with a request that it be posted on the library’s
website; and to Gregory Petesch, Code Commissioner and Director of Legal Services for the
Montana Legislative Services Division.
      DATED this 21st day of March, 2007.

                                                /S/ KARLA M. GRAY
                                                /S/ PATRICIA COTTER
                                                /S/ JOHN WARNER
                                                /S/ W. WILLIAM LEAPHART
                                                /S/ BRIAN MORRIS
                                                /S/ JAMES C. NELSON
                                                /S/ JIM RICE




                                            2